ORDER
This matter having been duly presented to the Court on the motion of the Office of Attorney Ethics seeking to transfer H. MICHAEL ZUKOWSKI, of TITUSVILLE, FLORIDA, who was *34admitted to the bar of this State in 1980, to disability inactive status pursuant to Rule 1:20-12(e), and good cause appearing;
It is ORDERED that H. MICHAEL ZUKOWSKI is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that H. MICHAEL ZUKOWSKI is hereby restrained and enjoined from practicing law during the period he remains on disability inactive status; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by H. MICHAEL ZUKOWSKI pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with incapacitated attorneys.